DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ternes et al (US 20180361162), cited in IDS.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
	Regarding claim 1, Ternes discloses a stimulation control circuit  113 (Fig. 1, Section 0033) configured to provide cardiac stimulation signals for delivery to a patient according to a set of stimulation parameters 231, 232, 233 (Fig. 2, section 0033): determine a parameter update schedule indicating a timing at which to update at least a portion of the set of stimulation parameters using an atrioventricular conduction characteristic of the patient (sections 0010, 0052, the stimulation timing parameters, such as AVD, may be determined using measurements of patient AV conduction, such as an interval (PRI) measured from surface electrocardiogram (ECG) between a P wave and an R wave within a cardiac cycle, or an interval (AVI) measured from an intracardiac electrogram (EGM) between an atrial sensed (AS) or atrial paced (AP) event to a ventricular sensed event (VS) within a cardiac cycle. The PRI/AVI estimator circuit 235 may be configured to dynamically determine PRI or AVI during pacing. The PRI/AVI estimator circuit 235 may be coupled to one or more of the stimulation site selector circuit 231, the stimulation mode selector circuit 232, or the stimulation timing adjuster circuit 233. The circuits 231-233 may use the dynamically determined PRI or AVI to update the stimulation parameter table, or to determine between LV-only pacing and BiV pacing, or to determine between SSP and MSP); and dynamically update at 
Concerning claim 2, Ternes discloses the stimulation control circuit is configured to dynamically update at least one of a stimulation timing parameter 233 , a number of stimulation electrodes 231, or a stimulation mode of the cardiac stimulation signals 232 (Fig. 2, section 0046-0050, The therapy programmer circuit may include circuit sets comprising one or more other circuits or sub-circuits, including one or more of a PRI/AVI estimator circuit, a stimulation site selector circuit , a stimulation mode selector, and a stimulation timing adjuster circuit).
With respect to claim 3, Ternes discloses the stimulation mode of the cardiac stimulation signals includes at least one of a left-ventricle-only pacing mode or a bi-ventricular pacing mode (section 0047, the stimulation site selector circuit may select between an LV-only pacing and a BiV pacing. The BiV pacing refers to stimulation of both the LV and RV simultaneously or sequentially with a specified time offset. In some patients, the BiV pacing may offer better cardiac synchrony and cardiac contractility than the LV-only pacing configured for only stimulating the LV).

Concerning claim 5, Ternes discloses a receiver circuit configured to receive atrioventricular conduction information of a patient; and a stimulator circuit configured to deliver cardiac stimulation using the selected stimulation parameter, wherein the stimulation control circuit is configured to determine the atrioventricular conduction characteristic of the patient using the received atrioventricular conduction information (Fig. 2, section 0010, 0046, The stimulation timing parameters, such as AVD, may be determined using measurements of patient AV conduction, such as an interval (PRI) measured from surface electrocardiogram (ECG) between a P wave and an R wave within a cardiac cycle, or an interval (AVI) measured from an intracardiac electrogram (EGM) between an atrial sensed (AS) or atrial paced (AP) event to a ventricular sensed event (VS) within a cardiac cycle. The therapy programmer circuit may include circuit sets comprising one or more other circuits or sub-circuits, including one or more of a PRI/AVI estimator circuit).
With respect to claim 6, Ternes discloses the stimulation timing parameters include atrioventricular delay (AVD) values, and the atrioventricular conduction characteristic includes intrinsic atrioventricular interval (AVI) (section 0010, The stimulation timing parameters, such as AVD, may be determined using measurements of patient AV conduction, such as an interval (PRI) measured from surface 
Regarding claim 7, Ternes discloses the stimulation control circuit is configured to determine the parameter update schedule using a variability metric of the atrioventricular conduction characteristic (section 0073, table update frequency may be determined based on variability of PRI or AVI under specified patient condition. In an example, a variance, a standard deviation, a range, or other measures of spreadness may be computed from a plurality of PRI or AVI under specific patient conditions. A higher PRI variability, such as when exceeding a specified threshold, may indicate an irregular AV conduction and less efficient cardiac function under specific patient conditions. This may trigger assessment and update of the stimulation parameter table).
Concerning claim 8, Ternes discloses the stimulation control circuit is configured to: determine values of the atrioventricular conduction characteristic corresponding to a plurality of heart rates; and determine the parameter update schedule using a covariability metric between the determined values of the atrioventricular conduction characteristic and the corresponding plurality of heart rates (section 0060, the table includes stimulation timing values, such as AVD values, at specific heart rate (HR).The HR may be categorized into a plurality of HR ranges).
With respect to claim 9, Ternes discloses the covariability metric is a rate of change of the atrioventricular conduction characteristic relative to a change in heart rate, the parameter update schedule includes a parameter update rate, and wherein the I-PF may also reduce time for PRI or AVI computation, save battery power, and conserve computational resources), and to increase the parameter update rate if the rate of change of the atrioventricular conduction characteristic is above the rate threshold (section 0072, 0073, The frequency of table update may vary for different portions of the table, such that one portion of the table may be updated more frequently than another portion of the table. In an example, table entries corresponding to more commonly occurred conditions, such as lower HR ranges (e.g., <100 bpm), may be updated more frequently than table entries corresponding to uncommon or less attainable conditions such as higher hear ranges (e.g., >100 bpm). A higher PRI variability, such as when exceeding a specified threshold, may indicate an irregular AV conduction and less efficient cardiac function under specific patient conditions. This may trigger assessment and update of the stimulation parameter table).

Concerning claim 11, Ternes discloses the stimulation control circuit is configured to: measure the atrioventricular conduction characteristic at the determined parameter update schedule; and dynamically update at least a portion of the stimulation timing parameters using the measured atrioventricular conduction characteristic (section 0072, The frequency of table update may vary for different portions of the table, such that one portion of the table may be updated more frequently than another portion of the table. In an example, table entries corresponding to more commonly occurred conditions, such as lower HR ranges e.g., <100 bpm, may be updated more frequently than table entries corresponding to uncommon or less attainable conditions such as higher hear ranges e.g., >100 bpm) .
With respect to claim 12, Ternes discloses the dynamic update of the at least the portion of the stimulation timing parameters includes a weighted combination of a 
AVD=k1*AV.sub.R+k2*AV.sub.L+k3. In Equation, the AV.sub.R denotes the interval between AS or AP to RVS, and the AV.sub.L denotes the interval between AS or AP to LVS. In an example, if the inter-ventricular interval between RV and LV, Δ.sub.LR=AV.sub.L-AV.sub.R, is less than zero, then AVD may be computed using only the AV.sub.L, that is, AVD=k2*AV.sub.L. In an example, k2 is approximately between 0.5 and 1. If Δ.sub.LR is equal to or greater than zero, then AVD may be computed as a weighted combination of AV.sub.R and AV.sub.L, as given in Equation above).
Regarding claim 13, Ternes discloses the stimulation control circuit is configured to store in the memory the set of stimulation timing parameters for each of a plurality of heart rates or heart rate ranges (Section 0051, Alternatively, AVD values under various patient conditions may be dynamically created and stored in the memory circuit 240. Graphically, the AVD values may be organized in a stimulation parameter table, such as that depicted in FIGS. 3A-3B below. The stimulation timing adjuster circuit 233, coupled to the memory circuit 240, may search for the received patient condition from the stimulation parameter table, and identify a recommended AVD corresponding to that patient condition).
Concerning claim 14, Ternes discloses operating a system to control cardiac stimulation, the method comprising: determining a parameter update schedule indicating a timing at which to update at least a portion of the set of stimulation parameters using an atrioventricular conduction characteristic of a patient (sections 
With respect to claim 15, Ternes discloses the stimulation timing parameters include atrioventricular delay (AVD) values, and the atrioventricular conduction characteristic includes intrinsic atrioventricular interval (AVI) (section 0010, The stimulation timing parameters (e.g., AVD, VVD, or ILVD) define the timing and sequence of cardiac stimulation, and may have an impact on therapy efficacy and hemodynamic outcome. The stimulation timing parameters, such as AVD, may be determined using measurements of patient AV conduction, such as an interval (PRI) measured from surface electrocardiogram (ECG) between a P wave and an R wave within a cardiac cycle, or an interval (AVI) measured from an intracardiac electrogram (EGM) between an atrial sensed (AS) or atrial paced (AP) event to a ventricular sensed event (VS) within a cardiac cycle)
Regarding claim 16, Ternes discloses determining the parameter update schedule includes using a variability metric of the atrioventricular conduction characteristic (section 0073, table update frequency may be determined based on variability of PRI or AVI under specified patient condition. In an example, a variance, a standard deviation, a range, or other measures of spreadness may be computed from a plurality of PRI or AVI under specific patient conditions. A higher PRI variability, such as when exceeding a specified threshold, may indicate an irregular AV conduction and less efficient cardiac function under specific patient conditions. This may trigger assessment and update of the stimulation parameter table).

With respect to claim 18, Ternes discloses measuring the atrioventricular conduction characteristic at the determined parameter update schedule, wherein dynamically updating at least a portion of a set of stimulation parameters incudes using a weighted combination of (1) a historical stimulation timing parameter value and parameters and (2) the measured atrioventricular conduction characteristic at the determined parameter update schedule each scaled by respective weight factors (section 0066-0067, he AVD is determined using a weighted combination, such as in the following equation: AVD=k1*AV.sub.R+k2*AV.sub.L+k3. In Equation, the AV.sub.R denotes the interval between AS or AP to RVS, and the AV.sub.L denotes the interval between AS or AP to LVS. In an example, if the inter-ventricular interval between RV and LV, Δ.sub.LR=AV.sub.L-AV.sub.R, is less than zero, then AVD may be computed using only the AV.sub.L, that is, AVD=k2*AV.sub.L. In an example, k2 is approximately between 0.5 and 1. If Δ.sub.LR is equal to or greater than zero, then AVD may be computed as a weighted combination of AV.sub.R and AV.sub.L, as given in Equation above).
Regarding claim 19, Ternes discloses adjusting one or more of the weight factors using information of physical activity of the patient (Section 0059, examples of a 
Concerning claim 20, Ternes discloses delivering cardiac stimulation using the selected stimulation parameter (section 0056, The controller circuit may additionally control the therapy circuit to deliver HF therapy according to the selected stimulation site, stimulation mode, and the stimulation timing parameters).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/J.C.M/Primary Examiner, Art Unit 3792